       Case 1:21-cr-00048-JRH-BKE Document 9 Filed 08/04/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
v.                                         )       1:21-cr-00048
                                           )
SAMMIE LEE SIAS,                           )

                                   NOTICE OF APPEARANCE

       The law firm of Crowder Stewart LLP gives notice of its appearance on behalf of Mr.

Sias in the above-styled matter.

       Respectfully submitted this 4th day of August, 2021.

                                           CROWDER STEWART LLP

                                           /s/ David M. Stewart
                                           Georgia Bar # 142029
                                           540 James Brown Blvd.
                                           Post Office Box 160
                                           Augusta, Georgia 30903
                                           706-434-8799
                                           david@crowderstewart.com




                                               1
         Case 1:21-cr-00048-JRH-BKE Document 9 Filed 08/04/21 Page 2 of 2




                                    CERTIFICATE OF SERVICE


         This is to certify that I have on August 4, 2021, served all the parties in this case in accordance

with the notice of electronic filing (“NEF”) which was generated as a result of electronic filing in this

Court.
                                                  /s/ David M. Stewart




                                                     2
